Citation Nr: 0719681	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to accrued benefits based on entitlement to 
an earlier effective date prior to April 13, 2001, for the 
grant of service connection for traumatic arthritis of the 
right shoulder with loss of motion.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957 and from May 1957 to July 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a final decision dated in January 1973, the Board 
denied the veteran's claim for service connection for a right 
shoulder disorder.

3.  Following the issuance of the January 1973 Board 
decision, a formal or informal claim for service connection 
for a right shoulder disorder was not received prior to an 
informal claim filed on April 13, 2001.

4.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2006).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claims for accrued benefits 
and DIC, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
These matters involve an inquiry based upon the evidence of 
record prior to the veteran's death and not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims for accrued benefits 
and for DIC.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issues of entitlement to accrued benefits 
and to DIC without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 



I.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2006).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application."  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  The Board consequently finds that the appellant 
has not been prejudiced by the Board proceeding to decide her 
claim for accrued benefits without first notifying her of the 
above amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits based on 
entitlement to an earlier effective date prior to April 13, 
2001, for the grant of service connection for traumatic 
arthritis of the right shoulder with loss of motion.  While 
the appellant has alleged that the veteran was entitled to an 
earlier effective date for his award of service connection, 
there is no basis under the governing legal criteria to 
establish that he was legally entitled to an earlier 
effective date.  

The veteran first presented his claim for service connection 
for a right shoulder disorder in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in March 
1972.  However, an April 1972 rating decision denied that 
claim.  The veteran appealed, and the Board issued a decision 
in January 1973 denying service connection for a deformity of 
the right shoulder.  The veteran was provided a copy of that 
decision, and the Board's decision in that matter is final.  
See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.  The 
veteran did not file a motion for revision or reversal of a 
Board decision dated in January 1973.  See 38 U.S.C.A. § 
7111(West 2002); 38 C.F.R. §§ 20.1400, et seq. (2006).

Following the issuance of the January 1973 Board decision, 
the veteran first presented his claim for service connection 
for a right shoulder disorder in a statement received on 
April 13, 2001.  The record does not contain any earlier 
statement or action indicating an intent to file a claim.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on April 
13, 2001.
The Board does observe that the veteran received treatment 
for a right shoulder disorder between the issuance of the 
April 1973 Board decision and his claim received on April 13, 
2001.  Although those treatment records do show that he 
sought treatment for and was diagnosed with a right shoulder 
disorder, the veteran did not express any intent to file a 
claim for service connection at that time.  Rather, he merely 
sought treatment for the disorder.  As such, it was not clear 
that the veteran intended to file a claim.  While VA is 
obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) (an informal claim must identify the benefit sought); 
cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
the Board is not required to anticipate a claim where no 
intention to raise it was expressed). 

The Board also acknowledges that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree."  38 C.F.R. § 3.157(b).  See MacPhee 
v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) 
(holding that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected); see also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for a right shoulder disorder 
was most recently denied in January 1973.  Thereafter, the RO 
reopened the claim in an April 2002 rating decision and 
granted service connection for traumatic arthritis of the 
right shoulder in a December 2002 rating decision.  Thus, the 
reopening of the claim for service connection is not the kind 
of reopening that is contemplated by 38 C.F.R. § 3.157(b).  
In this case, no formal claim for service connection for a 
right shoulder disorder had ever been allowed before the 
December 2002 rating decision was promulgated.  Accordingly, 
the provisions of section 3.157(b) do not apply in this case.  

In summary, the veteran's statements and the medical evidence 
dated prior to April 13, 2001, did not demonstrate an intent 
to raise an informal claim for service connection for a right 
shoulder disorder.  Therefore, the Board finds that a formal 
or informal claim was not received prior to the claim filed 
on April 13, 2001.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to April 13, 2001, for the grant of 
service connection for traumatic arthritis of the right 
shoulder with loss of motion, and the claim for entitlement 
to accrued benefits must be denied.  


II.  DIC

The appellant also seeks VA DIC benefits, which may be 
awarded to a child or surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a) (2006).  In pertinent part, however, 38 U.S.C.A. § 
1318 also authorizes the payment of DIC to a benefits-
eligible child or surviving spouse in cases where a veteran's 
death was not service-connected, provided that the veteran 
was in receipt of or "entitled to receive" compensation at 
the rate of a 100 percent (total) rating due to service-
connected disability for a period of at least five years from 
the date of his discharge or release from active duty, or for 
10 or more years immediately preceding his death.  This 
statute was implemented by VA at 38 C.F.R. § 3.22.  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000); see 38 C.F.R. § 3.22 (2006).  The final 
regulation reflected VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending on the date of the revision to 
38 C.F.R. § 3.22, i.e., on January 21, 2000.  Prior to that 
time, the amended 38 C.F.R. § 3.22 could not be retroactively 
applied.  In this case, there was no claim pending for DIC on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are as follows: (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision.  Neither is present in this matter, and the appeal 
will therefore be denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  The veteran was not in receipt of 
compensation at the 100 percent rate due to service-connected 
disability for a period of at least five years immediately 
after his discharge from active service or for 10 or more 
years prior to his death.  Nor would he have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
established here.

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
veteran had a combined evaluation of 40 percent effective 
from April 13, 2001, and of 70 percent effective from 
December 30, 2002.  He also had a total disability rating 
based on individual unemployability due to service-connected 
disability effective from December 30, 2002.   He died in 
January 2004, and as such, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  
However, in this case, the appellant has not successfully 
pled clear and unmistakable error in any prior rating 
decision that would have entitled the veteran to a total 
rating.

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318 is denied.


REMAND

Reason for Remand: To secure additional treatment records and 
to obtain a medical opinion.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).
In this case, a VA medical opinion has not been obtained in 
connection with the appellant's claim for service connection 
for the cause of the veteran's death.  The appellant has 
claimed that the veteran's service-connected right shoulder 
disability contributed to his death.  The Board does note 
that the veteran was service-connected at the time of his 
death for traumatic arthritis of the right shoulder with loss 
of motion.  His death certificate lists the immediate cause 
of death as adenocarcinoma of the stomach, but also indicates 
that degenerative joint disease of the right shoulder was a 
significant condition that contributed to his death even 
though it did not result in the underlying cause.  However, 
the evidence of record does not include a medical opinion 
based on a complete review of the veteran's claims file that 
discusses the likelihood that the veteran's service-connected 
right shoulder disability was a principal or contributory 
cause of his death.  Therefore, the Board concludes that a 
medical opinion is needed in order to render a decision in 
this case.  

It also appears that there may be additional treatment 
records that are not associated with the claims file.  In 
this regard, the Board notes that the veteran's death 
certificate indicates that his adenocarcinoma of the stomach 
had an onset of four months prior to his death in January 
2004.  However, there are no medical records discussing the 
veteran's complaints, treatment, or diagnosis of such a 
disorder.  In fact, the claims file does not contain any 
treatment records dated after April 2002.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertinent to the veteran's death.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who provided the veteran 
medical treatment for his service-
connected disabilities and for his 
adenocarcinoma of the stomach.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records dated between April 
2002 and January 2004.

2.  The veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment as to whether it was at least as 
likely as not that any of the veteran's 
service-connected disabilities were a 
principal or contributory cause of his 
death.  (The term "contributory cause of 
death" means one inherently not related 
to the principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not 
sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal 
connection.)

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


